CLOPTON, J.
— Section 3619 of Code provides : “ Any person, dissatisfied with the judgment of the justice, may, within five days thereafter, appeal to a jury, on giving bond in double the amount of the judgment and costs, conditioned for the payment of the eventual condemnation money ; and such justice, his successors in office, or any justice of the peace in the county, may issue subpoenas for all witnesses that the parties in such appeal may desire.” It is insisted, on the part of appellant, that this section authorizes an appeal to a jury, from the judg*592moot of the justice, only in actions for the recovery of specific property, provided for in the next preceding section.
When the effect of condensing, embodying and arranging statutes in a Code, is to create ambiguity or doubt as to their proper construction, the court will refer to, and consult the original acts, in connection with their history, and also of the sections proximate in arrangement, with which they are supposed to be correlative, in order to ascertain the legislative intent. Although a difference in phraseology and arrangement may be made by the codifiers, this does not necessarily work a change of construction. Unless the alteration of the original act is of such character as to manifest a clear intent to make a change in the construction and operation, effect will be given to the statute as originally framed by the General Assembly. Steele v. State, 61 Ala. 213 ; Landford v. Dunklin, 71 Ala. 594.
Section 3619 is a substantial copy of the first section of “ An act to establish jury trials in justices’ courts,” approved February 5th, 1858. The other provisions of the act, which regulate proceedings in case of an appeal, are embodied in sections from 3620 to 3626, inclusive. At the time of the passage of the act, justices of the peace had jurisdiction of actions founded on contracts, express or implied, actions for the recovery of damages merely, and actions for the recovery of specific property. Having reference to the entire jurisdiction possessed by justices, the act to establish jury trials in justices’ courts was enacted. It is a separate and general statute, and is not, by its terms, or by implication, restricted to any particular class of actions. We can conceive no sufficient reason, why an appeal to a jury should be allowed in actions for the recovery of specific property, and withheld in actions founded on contracts, or for the recovery of damages merely.
The phraseology of the original statute is broad and comprehensive- — applicable alike to any and all actions within the cognizance of justices of the peace, other than special proceedings, where provisions are otherwise made. There is no room for interpretation. The clear legislative intent was, by the origi-' nal act, to grant the appeal to a jury, from the judgment of the justice, in any of the actions of which he, at tiiat time, had jurisdiction. The arrangement of the sections in the Code is not inappropriate. All the sections of the chapter, preceding section 3618, provide the manner of bringing, the venue, and the subsequent proceedings, in all three classes of actions ; as well for the recovery of specific property, as for the recovery of damages merely, and those founded on contracts. Section 3618 merely declares the kind of judgment that shall be rendered in an action for the recovery of specific property ; and then follow the provisions for an appeal to a jury. The arrangement does *593not show a legislative intent to change the construction, so as to restrict the operation of section 3619 to the judgment in an action for the recovery of specific property.
The appeallo a jury was properly allowed by the justice of the peace.
Affirmed.